WAIVER Dated as of November 20, 2007 Navistar Financial Corporation International Truck Leasing Corporation 425 N. Martingale Rd. Schaumburg, IL 60173 International Truck Leasing Corp. 425 N. Martingale Rd. Schaumburg, IL 60173 Re: Waiver Dear Sirs: Banc of America Leasing & Capital LLC ("BALCAP") and International Truck Leasing Corp ("ITLC") are parties to that certain Master Purchase Agreement dated as of June 30, 2004 (together with all amendments and modifications thereto, the "Agreement"), Unless defined elsewhere herein, capitalized terms used in this Waiver have the meanings assigned to such terms in the Agreement. ITLC has requested that BALCAP extend its waiver (dated as of October 22, 2007) of certain provisions of the Agreement as more specifically set forth herein, BALCAP does hereby waive such provisions as herein provided, subi ect however, to the limitations set forth below: A. BALCAP waives compliance with the provisions of Exhibit D to Master Purchase Agreement, Section (b), Financial Statement for the period through and including the earlier of (i) November 30, 2008 and (ii) the date on which Navistar Financial Corporation shall have timely filed a report on Form 10-K or 10-Q with the Securities and Exchange Commission. B. BALCAP waives the condition precedent specified in clause 1(b)(vi) of Exhibit B to the Master Purchase Agreement as it relates directly to the failure of NFC or any of its affiliates to deliver or file any financial statement, SEC report or related information during the period of the waiver described above in Section A, ("Financial Statement Default"), so long as such other creditor has not declared an event of default with respect to Navistar Financial Corporation or accelerated the debt of Navistar Financial Corporation due to a Financial Statement Default. BALCAP's waiver as provided herein shall be strictly limited to the matters set forth above, and shall not constitute a waiver, surrender, or modification of any other rights, remedies, privileges or benefits under the Agreement or any related documents. This letter and tho waiver set forth herein shall not constitute a course of dealing, and each of the provisions of the Agreement and any related document, shall remain in full force and effect. Very truly yours, Banc of America Leasing & Capital LLC By: DENNIS MCGUSHIN Its:
